Case 2:18-cv-00510-ES-MAH Document 76 Filed 10/29/18 Page 1 of 1 PageID: 968




Adam S. Ziffer                             One Bryant Park
Direct Dial: (212) 402-9804                  47th Floor                         Telephone: (212) 402-9400
aziffer@mckoolsmith.com                  New York, NY 10036                      Facsimile: (212) 402-9444


                                          October 29, 2018
VIA ECF

Honorable Michael A. Hammer
United States Magistrate Judge, District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

          RE:        Pharmacia Corp. n/k/a Pfizer Inc. v. Arch Specialty Insurance Co., et al.,
                     No. 2:18–cv–00510–ES–MAH (D.N.J.)_______________________________

Dear Judge Hammer:

        We write on behalf of Plaintiff Pharmacia Corporation n/k/a Pfizer Inc. (“Plaintiff”) to
inform the Court that Plaintiff and defendant Arch Specialty Insurance Company have resolved
the dispute that was the subject of Plaintiff’s request for an order to compel the production of
documents (see Dkt. Nos. 63 and 68) in the above-referenced case.

       Accordingly, Plaintiff respectfully requests that the meet and confer conference
scheduled for tomorrow morning at 9:00 am, Courtroom 2C (see Dkt. No. 73 and text order
entered on October 9, 2018) be adjourned.



                                                      Respectfully submitted,

                                                      By: s/ Adam S. Ziffer

                                                      Adam S. Ziffer
cc: All counsel of record (via ECF)
